MOTION TO DISMISS SUSPENSIVE APPEAL

YELVERTON, Judge.
Defendant-Appellee/Appellant, Cyril Hinds, has filed a motion to dismiss the suspensive appeal filed by David Willett for failure to timely post security. On August 29, 1996, judgment was rendered in the above captioned ease. Notice of the signing of the judgment was mailed on September 3, 1996. On October 3, 1996, plaintiff, David Willett, filed a “Motion for Suspensive Appeal”. The trial judge granted the motion on October 9, 1996. The order granting the appeal required the posting of a bond in an amount required by law.
The delay for posting the bond for the suspensive appeal expired on October 14, 1996, as the 30th day fell on a Saturday. The record was lodged with this court on February 20, 1997. The record does not contain a suspensive appeal bond from David Willett. On February 27, 1997, defendant-appellee/appellant, Cyril Hinds, filed a motion to dismiss the suspensive appeal filed by David Willett for failure to post a bond.
As the delay for posting a bond for the suspensive appeal has expired and plaintiff-appellant/appellee, David Willett, has failed to post a bond, the motion to dismiss filed by Cyril Hinds is granted. The appeal filed by David Willett is converted to a devolutive appeal.

MOTION TO DISMISS SUSPENSIVE APPEAL GRANTED. APPEAL IS CONVERTED TO A DEVOLUTIVE APPEAL.